DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. With regard to claims 1, 2 (cancelled), 7, 12, and 15-17, the applicants allege that Babaei (US 2018/0368132 A1) does not disclose the feature of original claim 2, which has been cancelled and amended into claim 1. The applicants arguments are unpersuasive and the examiner respectfully disagrees. 
The applicant have provided a general assertion that Babaei does not disclose the features of claim 2 and cites par.[0222] of Babaei as not discussing the features of claim 2. The examiner agrees that par.[0222] of Babaei does not disclose the features of claim 2, however, the examiner relied on wholly different paragraphs to teach the feature of claim 2. For example, in the Non-Final Office Action dated 12/30/2020, the examiner relied on par.[0235, and 0242-0246] to teach the features of Babaei. In par.[0242] of Babaei, the disclosure teaches that the MAC CE feature an “additional carriers” information when establishing PDCP packet duplication, which may use logical channels, which may use a same or different carriers for transmitting duplicated data. The paragraphs [0243 – 0246] disclose starting packet duplication on one or more radio 
The rejection of claim 6 has been overcome, due to the amendments of the claims. 
The rejection of claim 5 is sustained as the applicants arguments relied on the rejection of claims 1 and 12 to be overcome. However, the rejection of claims 1 and 12 have been maintained and the rejection o


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2018/0368132 A1) which claims priority to provisional application 62/520,251 dated June 15, 2017.
Regarding claim 1, Babaei discloses a method for disabling Data Packet Convergence Protocol (PDCP) packet replication function (par.[0189] which discloses packet duplication URLLC), comprising:
receiving at least one Media Access Control (MAC) Control Element (CE) transmitted by a base station, wherein the at least one MAC CE carries target carrier information (par.[0242] which recites, in part, “In an example, the PDCP duplication may be active upon configuration of PDCP duplication and may be stopped upon an indication of stopping of the PDCP duplication (e.g., with RRC reconfiguration message and/or MAC CE and/or physical layer signaling).  In an example, the additional leg for transmission of a duplicate packet (e.g., additional carrier to which a duplicate logical channel corresponding to the duplicate PDCP packets may be mapped to) may be indicated to the wireless device (e.g., using an RRC IE and/or MAC CE and/or alike)”. That is, the disclosure teaches that the MAC CE comprises a carrier in which corresponds to the logical channels where packet duplication is performed is signaled to stop packet duplication) 
wherein the first MAC CE is configured to indicate to a User Equipment (UE) to deactivate the target carrier (par.[0235] which discloses using the MAC CE to stop packet duplication along the DRB or SRB. Par.[0242] which discloses that the MAC CE includes carrier which logical channels use for packet duplication. Thus, when MAC CE is received that commands stopping the packet duplication includes carriers for logical channels or RLC entities); and
disabling, according to the first MAC CE (par.[0222]), a the target carrier (par.[0242]) and a PDCP packet replication function of at least one of a Data Radio In an example, the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.) That is, the UE may receive a MAC CE from the base station which explicitly discloses which DRB/SRB should be disabled), the at least one of the DRB or the SRB being mapped on a logical channel corresponding to a target carrier and enables the PDCP packet replication function (par.[0220] which describes packet duplication and logical channel mapping wherein duplicate packets corresponding to logical channels are transmitted among different carriers, “In an example, when duplication occurs, the original PDCP packet and the corresponding duplicate may not be transmitted on the same carrier”. Par.[0242] discloses that the MAC CE comprises an indication of a carrier, e.g. a target carrier which comprise logical channels, which are used for PDCP Packet Duplication).
the disabling the PDCP packet replication function of the at least one of the DRB or SRB comprises:
disabling, according to the first MAC CE, the PDCP packet replication function of all the DRBs or the SRBs which are mapped on the logical channel corresponding to the target carrier and enable to the PDCP packet replication function (par.[0235 and 0242 - 0246] as discussed above).

	Regarding claim 6, Babaei discloses after disabling the PDCP packet replication function of the at least one of the DRB or the SRB, receiving a second MAC CE transmitted by the base station, the second MAC CE being configured to indicate the UE to activate the target carrier (par.[0220] discloses the relationship between logical channels and carriers, such that, different logical channels are configured to used same and/or different carriers. Par.[0226] discloses packet duplication activation or deactivation via MAC CE on bearers. A bearer being a collection of channels which are transmitted on physical carriers. Par.[0242 – 0243]); and
	enabling, according to the second MAC CE, the PDCP packet replication function of all the DRBs or the SRBs which are mapped on the logical channel corresponding to the target carrier and have the PDCP packet replication function disabled (par.[0242 – 0243]).

Regarding claim 7, Babaei discloses before receiving the at least one MAC CE transmitted by the base station, receiving a third MAC CE transmitted by the base station, wherein the third MAC CE is configured to indicate the UE to enable to the PDCP packet replication function of a target DRB or a target SRB (par.[0242] which discloses that the Packet Duplication can be activated or deactivated using a MAC CE); and 
	enabling the PDCP packet replication function of the target DRB or the target SRB according to the third MAC CE (par.[0240 – 0241]).

Regarding claim 12, Babaei discloses a method for transmitting a Media Access Control (MAC) Control Element (CE), comprising:
	determining a target carrier to be deactivated (par.[0201 and 0242] implicit as the MAC CE comprises a target carrier which is associated with an RLC Entity/Logical Channel); and
transmitting at least one Media Access Control (MAC) Control Element (CE) transmitted by a base station, wherein the at least one MAC CE carries target carrier information (par.[0242] which recites, in part, “In an example, the PDCP duplication may be active upon configuration of PDCP duplication and may be stopped upon an indication of stopping of the PDCP duplication (e.g., with RRC reconfiguration message and/or MAC CE and/or physical layer signaling).  In an example, the additional leg for transmission of a duplicate packet (e.g., additional carrier to which a duplicate logical channel corresponding to the duplicate PDCP packets may be mapped to) may be indicated to the wireless device (e.g., using an RRC IE and/or MAC CE and/or alike)”. That is, the disclosure teaches that the MAC CE comprises a carrier in which corresponds to the logical channels where packet duplication is performed is signaled to stop packet duplication) 
wherein the first MAC CE is configured to indicate to a User Equipment (UE) to deactivate the target carrier (par.[0235] which discloses using the MAC CE to stop packet duplication along the DRB or SRB. Par.[0242] which discloses that the MAC CE includes carrier which logical channels use for packet duplication. Thus, when MAC CE is received that commands stopping the packet duplication includes carriers for logical channels or RLC entities); and
In an example, the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.) That is, the UE may receive a MAC CE from the base station which explicitly discloses which DRB/SRB should be disabled), the at least one of the DRB or the SRB being mapped on a logical channel corresponding to a target carrier and enables the PDCP packet replication function (par.[0220] which describes packet duplication and logical channel mapping wherein duplicate packets corresponding to logical channels are transmitted among different carriers, “In an example, when duplication occurs, the original PDCP packet and the corresponding duplicate may not be transmitted on the same carrier”. Par.[0242] discloses that the MAC CE comprises an indication of a carrier, e.g. a target carrier which comprise logical channels, which are used for PDCP Packet Duplication).
the disabling the PDCP packet replication function of the at least one of the DRB or SRB comprises:
disabling, according to the first MAC CE, the PDCP packet replication function of all the DRBs or the SRBs which are mapped on the logical channel corresponding to 
	Regarding claim 15, Babaei discloses after transmitting the first MAC CE and the second MAC CE (as discussed previously, the disclosure teaches a MAC CE for Activation and another for deactivation), transmitting a fifth MAC CE to the UE, wherein the fifth MAC CE is configured to indicate the UE to activate the target carrier, so that the UE enables the PDCP packet replication function of DRBs or SRBs which are mapped on the logical channel corresponding to the target carrier and disables the PDCP packet replication function according to the fifth MAC CE (par.[0242] as previously discussed with regard to transmission of the MAC CE to the mobile device, which allows for activation or deactivation of packet duplication on a specified bearer).

Regarding claim 16, Babaei discloses after transmitting the first MAC CE and the second MAC CE to the UE, transmitting a fifth MAC CE to the UE, wherein the fifth MAC CE is used for indicating configured to indicate the UE to activate the target carrier, so that the UE enables the PDCP packet replication function of all DRBs or SRBs which are mapped on the logical channel corresponding to the target carrier and disables the PDCP packet replication function according to the fifth MAC CE (par.[0242]).

Regarding claim 17, Babaei discloses before transmitting the sixth MAC CE to the UE, transmitting an RRC a Radio Resource Control (RRC) message to the UE, wherein the RRC message carries configuration information, the configuration .



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claim 1 above, in view of Wu (US 2003/0206534 A1).
Regarding claim 5, Babaei discloses when disabling the PDCP packet replication function of all the DRBs or the SRBs which are mapped on the logical channel (par.[0226] which discloses disabling packet duplication for DRBs or SRBs) corresponding to the target carrier and enable the PDCP packet replication function, determining a Radio Link Control (RLC) entity corresponding to the target carrier (par.[0226] discloses that different RLC entities/Logical Channels are configured for different duplication legs. Par.[0242] discloses that the MAC CE comprises a carrier along with logical channels, par.[0201]). While the disclosure of Babaei discloses a substantial portion of the claim, it does not disclose clearing all Service Data Units (SDUs) and Packet Data Units (PDUs) of the RLC entity to be transmitted, and resetting a timer and a state variable corresponding to the RLC entity. 
In an analogous art, Wu discloses a method for handling RLC Service Data Units upon reset of the RLC entity. For example Wu discloses:
clearing all Service Data Units (SDUs) and Packet Data Units (PDUs) of the RLC entity to be transmitted, and resetting a timer and a state variable corresponding to the RLC entity (par.[0032]).
.


Allowable Subject Matter
Claim 13-14 and 53, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Claim 20 is allowed because the combination of prior art reference either alone or in combination do not teach and or reasonably suggest the subject matter of the claims. For example, while the disclosure of Babaei teaches that the packet duplication can be established per bearer, it does not explicitly disclose:
“a second MAC CE, to a User Equipment, wherein the first MAC CE is  configured to indicate the UE to deactivate a target carrier, a number of the second MAC CE is equal to a number of all DRBs or SRBs which are mapped on a logical channel corresponding to the target carrier and enable a PDCP packet replication function, and each second MAC CE is used for indicating to disable configured to indicate disabling the PDCP packet replication function of one DRB or SRB, so that the UE disables the PDCP packet replication function of all the DRBs or SRBs which are mapped on the logical channel corresponding to the target carrier and enable the PDCP packet replication function”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (US 2017/0149546 A1) “Radio Bearer Processing Method, User Equipment, and Base Station”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411